Citation Nr: 9934829	
Decision Date: 12/14/99    Archive Date: 12/16/99

DOCKET NO.  98-08 235	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an increased rating for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. P. Kennedy, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1968 to 
November 1970.

This case comes before the Board of Veterans' Appeals (Board) 
from an appeal of a rating decision by the Little Rock, 
Arkansas, Regional Office (RO) of the Department of Veteran 
Affairs (VA), in which the RO declined to increase the 
disability rating for service connected PTSD above 30 
percent.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.

2.  The veteran's service connected PTSD is manifested by 
complaints of panic attacks 3-4 times per week, increased 
startle response, sleep disturbances, nightmares and 
flashbacks to combat service in Vietnam, and objective 
evidence of depression and anxiety. 


CONCLUSIONS OF LAW

The criteria for an assignment of an increased rating greater 
than 30 percent have not been satisfied.  38 U.S.C.A. §  
1131, 5107 (West 1991); 38 C.F.R. §  3.321, 4.1, 4.3, 4.7, 
4.126, 4.130, Diagnostic Codes 9411, 9440 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well grounded claim for an 
increased disability evaluation for his service connected 
disability within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  See Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist the 
claimant, as mandated by 38 U.S.C.A.§ 5107(a) (West 1991), 
has been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  In an August 1992 rating decision, the 
RO granted service connection for PTSD, and evaluated the 
condition as 10 percent disabling effective September 22, 
1989, the date that the veteran requested to reopen his 
claim.  The evidence shows that the veteran served in Vietnam 
as an infantryman.  He participated in combat operations and 
received a shrapnel wound from enemy fire.  His personal 
decorations include the Purple Heart Medal, Combat Action 
Ribbon, Vietnamese Campaign Medal and the Vietnamese Cross of 
Gallantry.  His service medical records do not reveal a 
diagnosed PTSD condition in service.  However, he did have a 
neuropsychiatric consult in February 1970, with a provisional 
diagnosis of acute situational reaction, following an 
altercation with some of his fellow Marines.  A July 1992 VA 
psychiatric examination resulted in a diagnosis of chronic 
PTSD, based on his experiences in Vietnam and his psychiatric 
symptomatology.  Based on this examination, the RO evaluated 
the veteran's condition as 10 percent disabling.  In a May 
1996 rating decision, the RO granted a temporary 100 percent 
convalescence rating for the period of December 19, 1994 to 
January 31, 1995, based on evidence of inpatient psychiatric 
treatment that included completion of VA's Combat Stress 
Rehabilitation Program.  See 38 C.F.R. § 4.29 (1999).  The RO 
then rated the veteran's PTSD back to 10 percent disabling, 
effective February 1, 1995.  In a February 1997 rating 
decision, the RO increased the veteran's PTSD disability 
rating to 30 percent, based on evidence from a December 1996 
VA examination that revealed sleep disturbances and 
nightmares, depression and a Global Assessment of Functioning 
(GAF) score, from the American Psychiatric Association:  
Diagnostic and Statistical Manual of Mental Disorders (pp. 
46-47) (4th ed., revised, 1994), or DSM-IV, of 58, showing 
moderate symptoms.  This 30 percent rating has remained in 
effect since that time.         

As indicated above, the veteran has appealed the assignment 
of a 30 percent rating for his service connected PTSD, and 
contends that a higher rating is warranted.  He contends that 
he has anxiety attacks that occur 3-4 times per week, severe 
mood swings, constant nightmares and flashbacks to service in 
Vietnam and an inability to function socially.  After a 
review of the records, the Board finds that the evidence is 
against his claim for an increased evaluation.  See 
38 U.S.C.A. § 7104 (West 1991 & Supp. 1998).

Service connected disabilities are rated in accordance with 
the VA's Schedule for Rating Disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life, including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1999).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1999).

The Schedule directs that in evaluating the severity of 
mental disorders under the diagnostic criteria consideration 
should be given to the frequency, severity, and duration of 
psychiatric symptoms, the length of remissions, and the 
veteran's capacity for adjustment during periods of 
remission.  Ratings shall be based on all the evidence of 
record as it bears on social and industrial impairment rather 
than solely upon the examiner's assessment of the level of 
disability at the moment of the examination.  Although social 
impairment is crucial in determining the level of overall 
disability, an evaluation may not be assigned solely on the 
basis of social impairment.  38 C.F.R. § 4.126 (1999).

Under the rating criteria set forth in the Schedule, a 100 
percent rating is assigned for total occupational and social 
impairment, due to such symptoms as:  gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for name of close relatives, own occupation, or 
own name.  

A 70 percent rating is assigned for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as:  suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as irritability, with periods 
of violence); spatial disorientation; neglect of personal 
appearance and hygiene; difficulty in adapting to stressful 
circumstances (including work or work-like setting); 
inability to establish and maintain effective relationships.  

A 50 percent rating is assigned for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short- and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  

A 30 percent rating is assigned for occupational and social 
impairment with occasional decrease in work efficiency and 
intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as:  depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).

In applying the rating criteria of the next higher, 50 
percent, rating to the veteran's symptoms, the Board finds 
that the veteran's PTSD condition does not warrant an 
increased rating.  In reviewing the report from the December 
1998 PTSD examination, the Board finds that the veteran does 
not show evidence of circumstantial, circumlocutory, or 
stereotyped speech, difficulty in understanding complex 
commands, impairment of short- and long-term memory, impaired 
judgment or impaired abstract thinking.  The evidence does 
show that has a flattened affect and that he suffers from 
disturbances of mood and motivation, and panic attacks more 
than once a week.  Additionally, the Board does not find that 
the veteran's PTSD has made it difficult to establish and 
maintain social relationships.  The veteran stated during his 
most recent VA examination that he has only one close friend 
due to his PTSD condition.  However, the VA nursing summaries 
from May 1997 to November 1998 reveal that he serves as the 
president of the resident council at the VA residential care 
center where he lives.  He goes out into the community, with 
the help of a driver due to his paraplegia, several times a 
week to visit with friends and relatives.  Additionally, 
these records show that friends and relatives visit him often 
at his residential facility.  He also reports an active sex 
life.  Although the veteran stated during his RO hearing in 
November 1998 that he avoids crowds and prefers to stay in 
his room, VA nursing summaries from that same month report 
that the veteran is off the unit most of his waking hours.     

His GAF code from the December 1998 VA examination is 45, 
which the VA examiner attributed to the veteran having 
trouble being around people because he does not trust them.  
This GAF code equates to serious PTSD symptoms or any serious 
impairment in social, occupational or school functioning.  
However, this score is only one of the factors that the Board 
considers in determining the level of psychiatric disability.  
Furthermore, the evidence from this VA examination makes no 
reference to the veteran's position as the residence 
president or his frequent trips away from the center to visit 
with friends and relatives.  Thus, it appears that the VA 
examiner's opinion as to the level of the veteran's 
disability was made on less than complete information 
regarding the level of social interaction by the veteran.  

The Board acknowledges that this GAF score, by itself, would 
prompt the Board to grant an increase in the disability 
rating because it equates to severe psychiatric disability.  
The Board also notes that the example symptoms provided in 
the DSM-IV as indicative of a GAF score of 45 -- suicidal 
ideation, severe obsessional rituals, frequent shoplifting, 
no friends, unable to keep a job -- do not describe the 
veteran's current PTSD condition.  While the Board does not 
dispute the VA examiner's assessment of the veteran's PTSD 
condition as moderate to severe, the Board does not find that 
the criteria for a 50 percent rating have been satisfied.  
Rather, the Board finds that the veteran's PTSD condition 
more nearly approximates the criteria for a 30 percent 
rating.  The record shows evidence of depressed mood, 
anxiety, suspiciousness, chronic sleep impairment, nightmares 
and flashbacks.  Although the veteran has shown signs of 
occupational and social impairment, his general functioning, 
routine daily behavior, self-care and conversation appear 
normal.  In fact, in spite of his very considerable physical 
disabilities, the veteran has functioned quite admirably.  
For these reasons, the Board finds the 30 percent rating 
appropriate.            

The Board has also considered whether the assignment of a 
disability rating higher than 50 percent is appropriate.  The 
veteran also does not meet the criteria for the next higher 
rating, 70 percent.  Under the 70 percent criteria for mental 
disorders, the veteran would have to show such symptoms as 
suicidal ideations, obsessional rituals, illogical or obscure 
speech, near continuous panic depression, spatial 
disorientation, and neglect of personal hygiene and 
appearance.   The evidence shows that the veteran does not 
presently display these symptoms.  Likewise, the Board 
concludes that the veteran does not meet the criteria for the 
next higher rating, 100 percent.  Under the 100 percent 
criteria for mental disorders, the veteran would have to show 
such symptoms as gross impairment in thought processes or 
communication, persistent delusions or hallucinations, and 
intermittent inability to perform basic minimal hygiene.  The 
evidence shows that the veteran has not displayed these 
symptoms.  

This 30 percent disability rating according to the Schedule 
does not, however, preclude the Board from granting a higher 
rating for this disability.  In Floyd v. Brown, 9 Vet. 
App. 88 (1996), the Court of Veterans' Appeals (now the 
United States Court of Appeals for Veterans Claims, 
hereinafter Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § .3321 (b)(1) in the first instance.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321 (b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extra schedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether the issue of increased rating for PTSD warrants the 
assignment of an extraschedular rating. 

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service connected 
disability" is made.  38 C.F.R. § 3.321 (b)(1) (1998).  The 
Board must find that the case presents such an exceptional or 
unusual disability picture, with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the Schedule.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. Higher ratings - up to 100 percent -
- are assignable when symptoms of mental disorder cause more 
social and industrial impairment, but the medical evidence 
reflects that those manifestations are not present in this 
case.

Second, the Board finds no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalization for his PTSD.  The Board 
acknowledges that he completed the Combat Stress 
Rehabilitation Program, which lasted approximately 6 weeks, 
in 1996.  However, there is no record of inpatient treatment 
for PTSD since that time.  Additionally, his PTSD has not had 
such an unusual impact on his employment as to render 
impractical the application of regular schedular standards.  
The record shows that the veteran's present inability to work 
is due to quite significant physical problems following a 
gunshot wound to the neck, and not because of his PTSD.  
There is no evidence that the impairment resulting from PTSD 
warrants extraschedular consideration.  Rather, for the 
reasons noted above, the Board concludes that the impairment 
resulting from PTSD is adequately compensated by the 30 
percent schedular evaluation.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted.


ORDER

Entitlement to an increased rating for PTSD is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

